Citation Nr: 9930381	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-50 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active military service from August 1948 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
1999, the appellant and her representative appeared at a 
hearing held at the RO before the undersigned and explained 
their contentions.   

The appellant's concurrent claim seeking accrued benefits was 
denied by the RO in April 1998.  She was informed of this 
action and of her appellate rights by letter dated April 30, 
1998; the evidentiary record now before the Board does not 
reflect a timely notice of disagreement with that 
determination.  

The Board's review of the claims file has disclosed that a 
Progress Note from the Vet Center in Corpus Christi, Texas, 
dated September 20, 1995, and a medical report from the same 
Vet Center, dated October 29, 1995, actually pertain to 
another veteran.  These misfiled medical records, which the 
Board has removed from this veteran's claims file and 
referred to the RO for proper filing, appear to have served, 
in part, as the basis for RO rating decision in September 
1996 relating to a grant of service connection for PTSD.  


FINDINGS OF FACT

1.  The current claim by the appellant seeking service 
connection for the cause of the veteran's death was filed in 
July 1996.  

2.  According to his death certificate, the veteran died in 
July 1996 at the age of 64 due to severe congestive heart 
failure and severe arteriosclerotic vascular disease; tobacco 
use was listed as a contributory cause of death.  

3.  The evidence establishes that the veteran was a heavy 
smoker for approximately 10 years before he discontinued 
smoking in 1969, at about the same time he retired from 
active service.  

4.  All of the veteran's tobacco use appears to have occurred 
during his lengthy active military service.  


CONCLUSION OF LAW

The veteran's tobacco use in active service contributed 
substantially or materially to his death in July 1996.  
38 U.S.C.A. §§ 1103, 1310, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  

Service connection can also be granted for a arteriosclerosis 
or diabetes if either becomes manifest to a degree of 10 
percent within one year of separation from active service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1137 (West 1991 & Supp. 
1999).  Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a)(1999).  
To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(1999).  

In the present case, the veteran had active military service 
from August 1948 to July 1969.  He died at home on July 8, 
1996 at the age of 64.  The official Certificate of Death 
lists cardiac arrest as the immediate cause of death 
reportedly due to severe congestive heart failure and severe 
arteriosclerotic vascular disease.  Tobacco use is also 
listed on the death certificate as a contributing cause of 
the veteran's death.  

During his lifetime, the veteran established service 
connection for various disabilities, none of which are shown 
by competent medical evidence to have caused or contributed 
to his death.  

The service medical records are devoid of complaints, 
treatment, findings or diagnoses indicative of congestive 
heart failure or arteriosclerotic vascular disease.  

Apparently admitting that the veteran's fatal heart diseases 
were not present until more than one year after his 
retirement from service in July 1969, the appellant has 
nevertheless testified that she believes his diabetes 
mellitus had its onset in service in 1954, and that such 
disability caused his later heart problems and hypertension 
and kidney failure.  Exposure to Agent Orange in service was 
also mentioned as a possible cause of death.  There is no 
competent medical evidence of diabetes either in service or 
within one year afterward, or of any nexus between alleged 
Agent Orange exposure in service and the veteran's death many 
years later.  In fact, her representative admitted at the 
August 1999 hearing that there was no medical support for any 
of the appellant's theories concerning the causes of the 
veteran's death.  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

Nevertheless, the death certificate also lists tobacco use as 
a contributory cause of the veteran's death.  On a VA medical 
examination in September 1995, the veteran reportedly stated 
that he smoked heavily for about 10 years, but discontinued 
the habit in 1969.  Private medical records dating from 1993 
also indicate that the veteran was not a smoker at that time.  
Since he retired from active service in July 1969, it appears 
that his tobacco use was more or less confined to his years 
in service.  Furthermore, since the current record does not 
reflect any competent medical evidence which rebuts or 
contradicts the death certificate statement that the his 
tobacco use contributed to his death, the Board must conclude 
that such tobacco use in service is shown to have contributed 
to his death.  See 38 C.F.R. § 3.312(c).  

Finally, death shown to be due to tobacco use in service 
represents a valid basis for the allowance of claims for 
benefits filed before June 9, 1998 (see 38 U.S.C.A. § 1103; & 
section 8201 of Public Law 105-178 (June 9, 1998); see also 
VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993)).  As the 
current claim by the appellant was filed in July 1996, this 
appeal may be allowed based on the veteran's tobacco use 
during active military service.  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is granted to the extent indicated above.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

